Citation Nr: 1716762	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether referral for extraschedular consideration of the initial evaluation of bilateral hearing loss is warranted.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from April 22, 2010 to November 9, 2010 and from January 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968, with service in the Republic of Vietnam from December 1967 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is in the Veteran's file.

In a December 2014 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss.  The Board also denied referral for consideration of an extra-schedular rating for bilateral hearing loss.  

The Veteran appealed the December 2014 decision to the United States Court of Appeals for Veterans Claims.  In a June 2016 Memorandum Decision, the Court set aside the portions of the Board's December 2014 decision that determined that referral of the Veteran's claim for an extra-schedular rating was not warranted.  The June 2016 decision did not disturb the Board's denial of an initial compensable rating for bilateral hearing loss under the schedular criteria.

The Board notes that in a June 2015 rating decision, service connection was granted for hypertension and entitlement to a total disability evaluation based upon individual unemployability (TDIU) was also granted, dating back to the date of claim of the increased rating claim on appeal.  This represents a full grant of the benefits sought with respect to those issues.


FINDINGS OF FACT

1.  From April 22, 2010 to November 9, 2010, the Veteran's PTSD has not manifested in total social and occupational impairment.

2.  From January 1, 2011, the Veteran's PTSD has not manifested in total social and occupational impairment.

3.  The competent and credible evidence of record indicates that the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  From April 22, 2010 to November 9, 2010, the criteria for an initial disability evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2016).

2.  From January 1, 2011, the criteria for an initial disability evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2016).

3.  Referral for extraschedular consideration of the initial evaluation of bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.3, 4.85, 4.86 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  

With regard to the issue of whether referral for extraschedular consideration is warranted for bilateral hearing loss, the June 2016 Memorandum Decision specifically found that the Board had not adequately explained its reasons for not referring the case based on the evidence currently of record, and did not appeal the Board's December 2014 denial of a compensable rating for the Veteran's bilateral hearing loss under the schedular criteria, including its findings regarding satisfaction of VA's duties to notify and assist under the VCAA.  Those findings are incorporated into this decision by reference.  There is no argument or indication that the record is not adequately developed to determine whether the Veteran's hearing loss disability is exceptional or unusual vis-à-vis the schedular criteria.  The difficulties associated with his hearing loss are amply documented by the evidence of record, and there is no reasonable possibility that further assistance would support referral for extraschedular consideration.  See 38 C.F.R. § 3.159 (d).  Accordingly, the Board will proceed with appellate review.

With regard to the appeal of an increased rating for PTSD, VA provided adequate notice in a letter sent to the Veteran in April 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment records, post service VA treatment records, social security administration (SSA) records, lay statements, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1)-(3).

The Board finds that the December 2014 remand instructions have been substantially met.  The Veteran's complete Social Security Administration (SSA) records were obtained in accordance with the December 2014 Board remand directives.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as, the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

PTSD, assigned a DC of 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

As the Veteran is currently rated 70 percent for PTSD throughout the periods on appeal (during the period in between the two periods in question in this appeal, the Veteran was scheduled at a 100 percent rating), the question now is whether the Veteran's PTSD more nearly approximates total social and occupational impairment.  Based on the evidence of record, the Board finds that throughout the periods on appeal, the Veteran demonstrated deficiencies in most areas of social and occupational functioning, including work-related functioning, family and social relations, judgment, and thinking, but without total impairment.  He has been diagnosed with and treated for PTSD throughout the periods on appeal.  His GAF scores have ranged from 52 to 60, which is indicative of moderate symptomatology.  Based on the evidence of record, the Board finds that throughout the claim periods on appeal, the Veteran demonstrated deficiencies in most areas of social and occupational functioning, including work-related functioning, family and social relations, judgment, and thinking, but without total social and occupational impairment.  

For the period from April 22, 2010 to November 9, 2010

In a May 2010 letter submitted by the Veteran, he indicated that he has had extreme anger issues since returning from Vietnam.  He "typically had been able to handle these issues by walking away, or changing jobs, or firing partners or clients, but there [had] been some extremes."  He described getting into a fist fight at a Giants game in San Francisco about five years prior when a young man behind him was behaving poorly and after several requests on his part, he "finally took him out."  The Veteran related that he otherwise had very few physical confrontations over the years as he was married with children, so he avoided problems.  He also reported that he had been drinking more in the last year than he was comfortable with and spent a lot of time at a local bar, where he watched television and people, and drank.  He did not have much conversation, sometimes none, with anyone at the bar.  He also reported that he had few friends. 

In a May 2010 letter submitted by the Veteran's daughter, A. C., she stated that his behavior in public was often embarrassing as his mood would change from good to rude or insulting if inconvenienced and the person on the receiving end would be subject to his harsh and unnecessary comments or anger.

During a July 2010 VA Social and Industrial Survey, the Veteran reported that his memories from Vietnam only affected him intermittently, usually for a couple weeks at a time, and that he had been able to quash the symptoms in this brief period.  He stated that he attend the Veterans Foreign Wars (VFW) for a couple of months in the spring, but quit going because all of the war talk was overstimulating.  

During a July 2010 VA examination, the Veteran reported that he currently worked 10 hours or less a week from home as a certified personal accountant (CPA).  He saw clients every two to three months.  He also reported that he was friends with two men from his Pilates class.  He had been divorced twice, most recently last year.  His son and grandson moved in with him and he reported enjoying spending time with them.  He reported that he worked out daily, did yardwork, read and worked at his home office, tracked the stock market, and returned emails.  The Veteran further reported having difficulty sleeping and experiencing nightmares and depression.  He described feeling despondent and crying easily.  The Veteran related getting upset and anxious when reminded of his war experiences.  He also reported passive suicidal ideation in that he had prayed for God to take his life, but he denied any intentions to hurt himself, explaining that he would not even know how to kill himself.  

Upon examination, the Veteran presented well-groomed and physically fit.  He displayed a serious demeanor and appeared apprehensive about the evaluation, as he explained that he was not sure why he was going through this process.  He became more at ease as the interview progressed.  His speech was normal in rate, tone, and volume.  There was no evidence of psychomotor agitation or retardation or of cognitive problems.  He was forthcoming and provided a detailed history.  His affect was restricted in range and mostly serious or depressed.  He reported his mood as "despondent."  His thought process was goal directed.  He denied symptoms of panic attacks, obsessive compulsive disorder, mania, or psychosis.  His insight about his emotional difficulties appeared limited.  His judgment appeared intact.  Psychological testing results revealed that the Veteran endorsed struggling with the following symptoms/problems either "quite a bit" or "extremely" over the last month: repeated/disturbing memories, repeated/disturbing dreams, feeling like he was reliving the stressful experience, feeling very upset when reminded of experience, having physical reaction when reminded of experience, avoiding thinking/talking about it, avoiding activities/situations, difficulty remembering parts of the experience, loss of interest, trouble sleeping, feeling irritable, and difficulty concentrating.

The July 2010 VA examiner opined that overall, the Veteran suffered from a mild level of PTSD as a result of his trauma experiences during Vietnam.  The examiner noted that the Veteran appeared to have struggled with PTSD symptoms to some degree or another since Vietnam.  He tended to repress many of his emotional difficulties through alcohol abuse during a 10 year period, as well as, over involvement in work.  He was experiencing an increase in symptoms, which met the criteria for both PTSD and major depressive disorder.  In the context of lifestyle changes, he was no longer working full-time, was recently divorced, and was living in an area where there were more frequent reminders of his military experience.  The examiner stated that his occupational functioning did not appear to be impacted and his social functioning was impacted mildly.  The Veteran was deemed capable of managing his financial affairs.  He was assigned a GAF score of 60.

VA treatment records during this period on appeal demonstrate treatment for service-connected PTSD.  The PTSD symptoms endorsed throughout this treatment have been consistent in both type and severity and are consistent with those reported during the July 2010 VA examination.

The Veteran's GAF score during this period on appeal was a 60, which reflects moderate impairment in several areas such as work and social relations.  In this case, the reported symptomatology is consistent with the assigned GAF score. 

Based on the foregoing, the Board finds that the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of mood and occupational and social functioning.  However, although the Veteran has shown significant impairment in most areas of occupational and social functioning, he is not totally impaired as contemplated by the rating criteria.  As noted above, while he had been divorced twice, he reported that he enjoyed spending time with his son and grandson and befriended two men from his Pilates class, despite his PTSD symptoms, such as increased irritability and anger.  Moreover, he reported that he worked out daily, did yardwork, read and worked at his home office.  Additionally, at no time during the period on appeal has the Veteran been found to be unable to perform all daily life functions, including his handling finances.  Indeed, the July 2010 VA examiner found that the Veteran's occupational functioning did not appear to be impacted at the time and his social functioning was impacted in a mild way.

Finally, the Board also notes that the Veteran's judgment, insight, and thought process and content have not been noted to be impaired throughout the period on appeal.  In fact, the July 2010 VA examiner found that the Veteran's thought process was goal directed and his judgment appeared intact.  Although he has reported passive suicidal ideation in that he had prayed for God to take his life, he denied any intentions to hurt himself, explaining that he would not even know how to kill himself.  

While the Veteran reported symptoms, to include memory impairment such that he had difficulty remembering parts of his traumatizing experience and had difficulty concentrating, as well as, increased irritability and anger that has resulted in an altercation, the Veteran has not reported nor does the medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and/or the inability to obtain or maintain any friends, familial relationships, or employment.  In fact, the Veteran reported tracking the stock market and still working at least part-time as a CPA.  The Board finds that the ability to work, at least part-time, as a CPA demonstrates little to no impairment in thought processes.

In sum, based on the Veteran's GAF score and clinical findings from the psychiatric examination of record revealing few if any of the symptoms which more closely approximate the criteria for a rating of 100 percent, an initial evaluation in excess of 70 percent for PTSD, from April 22, 2010 to November 9, 2010, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


For the period from January 1, 2011

In April 2011, the Veteran underwent another PTSD VA examination.  He described symptoms of nightmares and recurrent thoughts of Vietnam experiences, angry mood with very low frustration tolerance, impulsivity, avoidance of relationships, and hypervigilance.  The severity of his symptoms was moderate.  The above symptoms were constant, continuous or ongoing.  The Veteran indicated that his symptoms affected his total daily functioning which resulted in being unable to finish work as a bankruptcy trustee and having to hire someone to help him finish the work he started.  He reported having poor relationships with most people except his daughter.  The Veteran also expressed difficulty sleeping and having to use alcohol to help him sleep.  He also stated that he had nightmares.  He indicated that he had a history of violent behavior, to include almost getting in a fight with his son recently, but his daughter interceded.  He also described that he recently poured a milkshake down his granddaughter's shirt because she would not drink it fast enough.  The Veteran further reported having numerous verbal outbursts with people.  He did not indicate a history of suicide attempts.  He reported that he was not working and had not worked for three years.  He contended that his unemployment was not due, primarily, to the effects of a mental condition.  

Upon examination, the examiner found that the Veteran showed impaired attention and/or focus.  He had some difficulties in the past focusing on work given his mood and general distress.  Panic attacks were present and occurred less than once per week.  He displayed signs of suspiciousness, such as being able to only trust his daughter.  There was no report of a history of delusions or hallucinations.  He had obsessive-compulsive behavior, such as sorting all pants and shirts by color and following extreme routines every day, but the examiner did not deem such severe enough to interfere with routine activities.  His thought processes were appropriate, yet judgment was impaired in that he did not see a problem with pouring a milkshake on his granddaughter or fighting others.  Suicidal and homicidal ideation were absent.  The examiner further noted that the Veteran reacted with intense anger much of the time.  Consequently, he had poor relationships and trusted only one person.  He became tearful easily.

The examiner described the Veteran's psychiatric impairment as causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  The above statement was supported by the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often and chronic sleep impairment.  The Veteran was unable to establish and maintain effective work/school and social relationships because of rigid thinking, paranoia/distrust for everyone but daughter, anger, and impulsivity.  He had difficulty maintaining effective family role functioning because of rigid thinking, paranoia/distrust for everyone but daughter, anger, and impulsivity.  He also had occasional interference with recreation or leisurely pursuits because of anhedonia and depressed mood.  The Veteran also had intermittent interference with physical health because of mood problems.  He was assigned a GAF score of 52.

Upon VA examination in July 2011, the examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His symptoms included depressed mood, suspiciousness, chronic sleep impairment, impaired judgment, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner considered the Veteran capable of managing his financial affairs.  The examiner noted that although the Veteran was no longer able to perform his previous job as a CPA or as a Federal Chapter 7 bankruptcy trustee, he was "certainly able to perform any gainful employment."  He was assigned a GAF score of 55.

SSA records show that in July 2012, the Veteran was granted total disability benefits for major depression and PTSD effective May 26, 2010.  SSA records from this period include some cumulative evidence, such as lay statements submitted by the Veteran in support of his claim.  Overall, this evidence reflects treatment and symptomatology associated with the Veteran's PTSD that are consistent in both type and severity as those reported during the VA examinations. 

During the Veteran's most recent March 2015 VA PTSD examination, the examiner noted the Veteran's PTSD symptoms as distressing/intrusive thoughts, efforts to avoid reminders/triggers, irritability, chronic sleep impairment due to nightmares related to experiences, hyperarousal, and difficulty remembering parts of the experience.  The examiner indicated that the Veteran's current level of impairment was best described as significant occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran reported living with his wife, whom he married in June 2014.  He described the relationship as generally good, noting that his wife was "plenty patient and plenty tolerant."  He endorsed feeling as though he would like to be more understanding and easier going.  The Veteran stated that his wife was his "last hope" in terms of committed relationships and that he could not have another marriage end.  When asked what worked well, the Veteran reported that they did a lot of things together and had similar interests, and that they did a lot of outdoor activities together.  The Veteran was estranged from his two children, reporting that they had a major disagreement around three years ago and that he had not seen them since.  He visited his sister a few times a year in California.  He did not have any close friends and only attended dinner functions with his wife occasionally.  He did not engage in any other social activities, stating that it was hard to tolerate other people.  He added that when he conversed with others, he became increasingly irritable and upset.  The Veteran reported that he was involved in a physical fight last year at the Vet Center on the Boise VA campus with another veteran and was arrested for assault.  He reported that he engaged in regular physical activities for hobbies, including hiking, exercising, golfing, and gardening.  He tried to volunteer at several organizations, including more recently a mentoring role at Veteran's Court.  The Veteran stated that he had tried to engage in other volunteer activities but could not "deal with the people."  He attended church services weekly.  The Veteran reported not having had any sort of employment in the last four years.  He stated that he had not received any work-related income since his last VA examination.  The Veteran asserted that he would like to work but "[could] not put up with people."  He attempted volunteering but left each of these positions due to the stress of being around others.   He reported that he would like to do "anything" that would keep him busy, but he felt significantly restricted by his PTSD symptoms.  The Veteran had not attended any schooling in the past four years and had no plans to do so.  

Regarding PTSD symptoms, the Veteran reported that things had gotten worse over the course of the past four years.  He related feeling anxious and nervous on a daily basis, with some occasions where he could identify a precipitant and others in which he could not pin down the source.  He endorsed panic attacks that occurred about once every couple of weeks.  The Veteran avoided crowds of people, traffic when he could, long lines, and any situation in which he could end up surrounded by people.  He stated that he felt suspicious of others constantly, and that he did not trust anyone outside of his wife and the other veterans in his groups.  The Veteran reported that he struggled to remember names and had a hard time concentrating as well.  He described his mood over the past few months as "not good," stating that he had been more irritable and had more arguments with his wife recently than they have had in their whole relationship.  He stated that he noticed himself feeling overly emotional and being near tears, and that he tried to stay away from everybody.  The Veteran reported that he did not feel motivated, but could get things done "right away" if they needed to be done.  He denied suicidal ideation but endorsed times when he did "pray to die" because he felt he was in so much pain.  The Veteran stated that the most recent time he felt this way was two or three weeks ago; he denied intent or planning.  He denied self-harm at any point.  He reported no specific ideation or intent to harm or try to kill someone else.  The Veteran described his sleep as "terrible," noting that he was able to fall asleep "right away," but he would wake up a few hours later.  He also endorsed nightmares in the past but since starting medication, his dreams had become "weird" and were not specifically related to traumatic experiences.

The examiner observed that the Veteran presented on-time for the interview with good personal hygiene.  He seemed irritable early in the interview, but generally cooperative.  His thought processes were coherent with no evidence of preoccupations, delusions, or obsessive.  His impulse control and judgment appeared intact at the present time, but were subject to fluctuations in mood.  His self-care was adequate and he denied experiencing hallucinations.  Affect was variable and mood was irritable.  The examiner noted that the Veteran was capable of managing his financial affairs.  

In conclusion, the March 2015 VA examiner determined that the Veteran continued to meet the DSM-V criteria for PTSD and diagnosis of major depressive disorder secondary to PTSD.  The examiner indicated that the Veteran's current PTSD symptoms, which he stated had worsened over the past four years, included high levels of irritability, chronic sleep impairment, distressing memories, nightmares, emotional lability, trouble remembering parts of the experience, and both physiological and psychological distress in response to triggers and/or reminders of his experiences.  The examiner noted that the Veteran regularly attended treatment over this period of time, and presently noted that he did not find it to be useful, stating that he "felt worse" since beginning to address his concerns.  The examiner also referenced the Veteran's reports that he had been involved in multiple conflicts and, in one case, was arrested due to an altercation with another veteran on the Boise VA Medical Center (VAMC) campus during which he became very angry and upset.  Per his report, the Veteran struggled to be around others with any sort of consistency and did not adapt well to stressful or pressured situations, particularly if he did not feel in control.  Overall, the examiner found that the Veteran's current level of impairment due to PTSD symptoms was best described as significant occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

VA treatment records during this period on appeal demonstrate continued treatment for service-connected PTSD, including through individual as well as group therapy and medication.  The PTSD symptoms endorsed throughout this treatment have been consistent in both type and severity and are consistent with those reported during the VA examinations. 

The GAF scores assigned throughout this period on appeal have been 52 and 55, which is indicative of moderate impairment in several areas such as work and social relations.  

Based on the foregoing, the Board finds that the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of mood and occupational and social functioning.  However, although the Veteran has significant impairment in most areas of occupational and social functioning, he is not totally impaired as contemplated by the rating criteria.  As noted above, throughout the period on appeal, while the Veteran reported poor relationships with his children, he reported that his relationship with his wife is generally good, despite a recent increase in arguments, and he reported traveling to California to visit his sister a few times each year.  He also reported that while he did not have any friends, he attended dinner functions with his wife occasionally and that he and his wife enjoyed doing outdoor activities together.  Moreover, while the Veteran has stopped some social activities due to his PTSD, noting that he avoided crowds of people when he can, he reported that he engaged in several hobbies for physical activity, such as hiking, exercising, golfing, and gardening.  He additionally reported attending church services weekly.  The Veteran also tried to volunteer at several organizations, including more recently, a mentoring role at Veteran's Court.  Additionally, at no time during the appeal has the Veteran been found to be unable to perform all daily life functions, including attending to personal hygiene, keeping appointments, and handling finances. 

Finally, the Board notes that although the Veteran's judgment has oscillated from being impaired to intact (though subject to fluctuations in mood), his insight, and thought process and content have been consistently found to be intact or unimpaired throughout the period on appeal.  Indeed, the July 2011 VA examiner did not denote "gross impairment in thought processes or communication" as a symptom of the Veteran's PTSD.  Furthermore, while he has endorsed passive suicidal ideation in that he has prayed for God to take his life, he has consistently denied any intentions to hurt himself and further denied suicidal and homicidal ideation, or delusions or hallucinations.

While the Veteran reported symptoms, to include memory impairment such that he sometimes struggled to remember names and had a hard time concentrating, as well as, increased irritability and verbal outbursts that have resulted in an altercation, the Veteran has not reported nor does the medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and/or the inability to obtain or maintain any friends or familial relationships.

Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for an evaluation in excess of 70 percent for his PTSD for the period from January 1, 2011.

Other Considerations

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular criteria for rating PTSD contemplate all of the Veteran's symptoms.  For PTSD, the schedular criteria dictate that the symptoms listed are only examples of the types of symptoms that can be considered.  In other words, the schedular rating criteria mandate consideration of all symptoms from PTSD and how they impact social and occupational functioning.  Thus, by definition, the schedular rating criteria contemplate all of the Veteran's symptoms stemming from his PTSD disability. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The
the Veteran is now in receipt of a total disability rating based on individual unemployability (TDIU) for the entire course of the rating on appeal.  The Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function; it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson, 762 F.3d at 1366.  As the Veteran has been granted TDIU, there is no "gap" to fill by § 3.321(b).

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107 (b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Bilateral Hearing Loss 

Extraschedular Evaluation Consideration

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321 (b)(1) (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

On VA examination in July 2010, puretone thresholds, in decibels, were as follows: Audiological examination showed puretone thresholds of 15, 10, 60, and 70 decibels in the right ear and 10, 15, 55, and 75 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  The average puretone threshold was 39 decibels in the right ear and 39 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The Veteran reported that he could not hear television or understand his grandson. He stated that he had a set of hearing aids issued from the VA in 2008, but he reported that they did not seem to help.  The examiner assessed moderately severe to sensorineural hearing loss from 3000 Hz and above bilaterally.  The VA examination report and findings were consistent with a private audiological evaluation conducted by the House of Hearing Audiological Clinic in May 2010, which noted moderately severe high frequency hearing loss at 4000 Hz.

As noted in the Introduction section, the Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims.  In a June 2016 Memorandum Decision, the Court set aside the portions of the Board's December 2014 decision that determined that referral of the Veteran's claim for an extra-schedular rating was not warranted.  The June 2016 decision did not disturb the Board's findings regarding the schedular rating of bilateral hearing loss disability.  The Court's June 2016 Decision remanded the Veteran's claim for an increased rating for a bilateral hearing loss disability for further consideration of the appropriateness of an extra-schedular rating.  The Court found the Board's extra-schedular analysis to be inadequate.  The Court found that the Board did not explain why the Veteran's repeated assertions of an inability to understand women and children and difficulty hearing in the presence of background noise were contemplated and adequately compensated by the assigned non-compensable scheduler disability rating.  The Court also found that the Board failed to address "favorable material evidence" demonstrating that the Veteran's hearing loss disability was considerably worse outside of the controlled environment of the audiometric testing booth used in audiological examinations.  Such evidence included a May 2010 private audiologist report indicating that the Veteran had trouble with women's and children's voices and trouble in background noise; an April 2011 private audiogram and an accompanying letter by Hearing Care Professional, M. B., indicating that the Veteran had severe high frequency hearing loss and difficulty hearing the voices of women and children, making it difficult for the Veteran to have conversation anywhere; and the Veteran's September 2014 Board hearing testimony that the soundproof environment for audiometric testing was "much different than out in actual life."  See September 2014 Board Hearing Transcript, p. 27.  

In compliance with the Court's decision and for the reasons discussed below, the Board again finds that the initial evaluation of the Veteran's bilateral hearing loss disability does not warrant referral for extraschedular consideration.
In Doucette v. Shulkin, No. 15-2818 (U.S. Vet. App. Mar. 6, 2017), the Veteran contended that "the Board failed to explain how his hearing loss disability was properly contemplated by the rating schedule and to adequately "discuss extraschedular consideration in terms of the effects of [his] hearing loss on his functional capacity."  The Veteran asserted that his hearing loss resulted in difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone.

Ultimately, the Court held that when evaluating hearing loss, VA measures a veteran's ability to hear certain frequencies at specific volumes and to understand speech, using rating tables to correlate the results of audiometric testing with varying degrees of disability.  Id.  In light of the plain language of §§ 4.85 and 4.86, as well as the regulatory history of those sections, the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Id.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Id

Similarly, in this case, the Board acknowledges the Veteran's complaints of difficulty hearing children and women's voices in background noise and hearing the television.  He has also expressed difficulty in having conversation anywhere and that the soundproof environment of audiometric testing was "much different than out in actual life."  Even considering this "favorable material evidence" that the Court found the Board failed to address, these "difficulties, however, are each a manifestation of his difficulty hearing or understanding speech, which, as the Court discussed above, is contemplated by the schedular rating criteria for hearing loss."  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria, which contemplate difficulty hearing as a specific manifestation of hearing loss and provide for higher disability ratings for more significant difficulty hearing, which has not been demonstrated in the instant case by audiometric testing.  The Board finds that extraschedular consideration was not reasonably raised by these effects.  Thus, these functional effects did not reasonably raise the issue of whether referral for extraschedular consideration was warranted, the Veteran did not assert that his schedular rating was inadequate, and he does not now otherwise identify any evidence of record which reveals that his hearing loss presents an exceptional or unusual disability picture.

As noted above, the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) dictated that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is now in receipt of a total disability rating based on individual unemployability (TDIU) for the entire course of the rating on appeal.  The Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function; it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson, 762 F.3d at 1366.  As the Veteran has been granted TDIU, there is no "gap" to fill by § 3.321(b).


In sum, the preponderance of the evidence is against referral for extraschedular consideration of the initial evaluation of the Veteran's bilateral hearing loss disability.  Consequently, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD from April 22, 2010 to November 9, 2010 and from January 1, 2011 is denied.

Referral for extraschedular consideration of the initial evaluation of bilateral hearing loss is not warranted; the appeal is denied. 



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


